DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 14 is objected to because of the following informalities:
Claim 14, line 2, “;” should read --.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Detecting and Modeling Play Behavior Using Sensor-Embedded Rock-Climbing Equipment”, Ouchi et al. (referred hereafter Ouchi et al.).

Referring 1, Ouchi et al. disclose an impact system (Figure 5), comprising:
a sensor wall defining a substantially vertical wall (e.g., rock-climbing wall – Figure 1), wherein a plurality of sensors are embedded in the sensor wall (e.g., sensor-embedded rock-climbing wall – Figure 1; page 119, 1st col., last para. to 2nd col., line 5), and wherein the plurality of sensors are configured to sense one or more impacts (e.g., via force sensors) simultaneously or in a series from a user (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figures 2-4);
a base securing the sensor wall, wherein the base is attached to a floor or ground (Figures 1 & 6); and
supports integrated with the sensor wall securing the sensor wall to the base (Figures 1 & 6).
As to claim 2, Ouchi et al. disclose an impact system (Figure 5), wherein the base includes a sleeve configured to receive the sensor wall, and wherein the base includes a flange for securing the base to the floor or the ground utilizing one or more connectors (Figures 1 & 6).
Referring to claim 3, Ouchi et al. disclose an impact system (Figure 5), wherein the connectors represent bolts (Figure 1 & 6).
As to claim 4, Ouchi et al. disclose an impact system (Figure 5), wherein the sensor wall communicates with one or more electronic devices. (Figure 5; pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section)
Referring to claim 5, Ouchi et al. disclose an impact system (Figure 5), wherein the sensor wall communicates with the one or more electronic devices through one or more networks (Figure 5; pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section).
As to claim 6, Ouchi et al. disclose an impact system (Figure 5), further comprising:
indicators integrated with a surface of the sensor wall that display striking information (e.g., LED Unit – Figure 2; pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section).
Referring to claim 7, Ouchi et al. disclose an impact system (Figure 5), wherein the striking information includes at least a time to strike and a location on the sensor wall to strike (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figure 5).
As to claim 8, Ouchi et al. disclose an impact system (Figure 5), wherein the plurality of sensors measure a time of impact, a location of the impact on the sensor wall, a speed of the impact, and the force of the impact (page 122, 4.2 Methods section; pages 122-123, 5.1 Creating a Bayesian Networks Model section).
Referring to claim 9, Ouchi et al. disclose an impact system (Figure 5), wherein the plurality of sensors include accelerometers and capacitance or resistive sensors (e.g., strain gauge - pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section).
As to claim 10, Ouchi et al. disclose an impact system (Figure 5), wherein the base is removable attached to the ground or floor (Figures 1 & 6).
Referring to claim 11, Ouchi et al. disclose an impact system (Figure 5), further comprising:
logic configured to execute one or more training or testing programs for a user (pages 122-123, 5.1 Creating a Bayesian Networks Model section; Figure 7).
As to claim 12, Ouchi et al. disclose an impact system (Figure 5), wherein the sensor wall sense impacts directly from the user utilizing one or more body parts (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; page 122, 4.2 Methods section; pages 122-123, 5.1 Creating a Bayesian Networks Model section; Figure 7).
Referring to claim 13, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), comprising:
detecting an impact (e.g., via force sensors - pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figures 2-4);
measuring impact data associated with the impact (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figures 2-4;);
processing the impact data to generate impact results (page 122, 4.2 Methods section; pages 122-123, 5.1 Creating a Bayesian Networks Model section; Figure 7); and
communicating the impact results to one or more associated devices (Figure 5; pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section).
As to claim 14, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), further comprising:
calibrating a plurality of sensors within the sensor wall (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figures 2-5).
Referring to claim 15, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), wherein the processing further comprises:
analyzing the impact data to generate results, wherein the results are communicated as part of the impact information (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figure 5).
As to claim 16, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), wherein the impact data includes a location of the impact on the sensor wall, a time of the impact, a speed associated with the impact, and a force associated with the impact (page 122, 4.2 Methods section; pages 122-123, 5.1 Creating a Bayesian Networks Model section).
Referring to claim 17, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), further comprising:
securing the sensor wall to a floor or ground utilizing a base, wherein the base includes a sleeve for receiving the sensor wall (Figures 1 & 6).
As to claim 18, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), further comprising:
presenting one or more targets to one or more users of the sensor wall (page 122, 4.2 Methods section; Figures 6-7).
Referring to claim 19, Ouchi et al. disclose a method of utilizing a sensor wall for detecting impacts (Abstract), further comprising:
uploading one or more training or testing programs to be executed by logic of the sensor wall for one or more users (pages 122-123, 5.1 Creating a Bayesian Networks Model section; Figure 7).
As to claim 20, Ouchi et al. disclose an impact system (Figure 5), comprising:
a sensor wall defining a substantially vertical wall (e.g., rock-climbing wall – Figure 1), wherein an exterior surface of the sensor wall is covered by an impact surface (Figure 3), wherein one or more indicators are positioned within the sensor wall for indicating information for striking the sensor wall (Figures 2-3), wherein a plurality of sensors are embedded in the sensor wall (e.g., sensor-embedded rock-climbing wall – Figure 1; page 119, 1st col., last para. to 2nd col., line 5), and wherein the plurality of sensors are configured to sense one or more impacts from a user (pages 119-120, 3 Development of Rock-Climbing Equipment with Sensors section; Figures 2-4);
a base securing the sensor wall (Figures 1 & 6); and
supports integrated with the sensor wall securing the sensor wall to the base (Figures 1 & 6).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864